THE THIRTEENTH COURT OF APPEALS

                                   13-13-00612-CR


                            ROBERT MICHAEL ARTEAGA JR.
                                      v.
                              THE STATE OF TEXAS


                                 On Appeal from the
                            424th of Burnet County, Texas
                               Trial Cause No. 40517


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 22, 2015